Case 17-20688-CMB          Doc 156-2 Filed 02/21/20 Entered 02/21/20 12:50:31                Desc
                               Proposed Order Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In Re:                                                 )           Bankruptcy No. 17-20688-CMB
 Thomas J. Dokman, dba,                                 )           Chapter 13
 Robert Thomas Hairdesign                               )           Doc No. ___
         Debtor                                         )
 Thomas J. Dokman, dba,                                 )
 Robert Thomas Hairdesign                               )           Response: 3/9/2020
          Movant                                        )           Hearing: 3/25/2020
 vs                                                     )           at 11:00 a.m.
 Ronda J. Winnecour, Chapter 13 Trustee                 )
 Michael J. Rhodes, Clerk, United States                )
 Bankruptcy Court, and United States of                 )
 America Department of Treasury                         )
        Respondents                                     )


                             ORDER OF COURT ON DEBTOR'S
                              MOTION TO OBTAIN REFUND


       AND NOW THIS ___________day of _____________________, 2020, upon
consideration of the Motion for refund filed by the Debtor, Thomas J. Dokman, it is hereby
ORDERED that:


       1. The Debtor is entitled to a refund in the amount of $5,982.19;


       2. The Clerk of this Court shall promptly disburse the Refund to the Debtor by mail to:
       Thomas J. Dokman, 99 Corbett Court, # 514, Pittsburgh, PA 15237, with a copy of the
       transmittal letter to Debtor's counsels, Bryan P. Keenan.




                                                       ______________________________
                                                       Chief Judge, Carlota M. Bohm
                                                       United States Bankruptcy Judge
